— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 29, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a carpen*706ter’s assistant because he fought with a co-worker. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Fighting with a co-worker, regardless of who is the instigator, may be held to constitute disqualifying misconduct (see, Matter of Abbondanzo [Commissioner of Labor], 275 AD2d 850; Matter of Benton [Avon Injected Rubber & Plastics — Commissioner of Labor], 268 AD2d 936). Claimant’s assertion that he acted appropriately under the circumstances presented a credibility issue for resolution by the Board (see, Matter of Benton [Avon Injected Rubber & Plastics— Commissioner of Labor], supra).
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.